Citation Nr: 0804828	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a skin disease and 
scarring in the right ankle region, to include as due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
denied service connection for a skin disease and scarring, 
right ankle, to include as due to Agent Orange exposure, and 
granted service connection for type II diabetes mellitus 
associated with herbicide exposure.  The RO issued a notice 
of the decision in September 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) in February 2006 with 
respect to the denial of service connection for a skin 
disorder of the right ankle.  Subsequently, in April 2006 the 
RO provided a Statement of the Case (SOC), and thereafter, in 
May 2006, the veteran timely filed a substantive appeal.  The 
RO provided Supplemental Statements of the Case (SSOCs) in 
June 2006 and February 2007.

The veteran requested a videoconference hearing on this 
matter, which was held in December 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  Specifically, the veteran clearly served in Vietnam 
within the time period allotted for presumptive exposure to 
herbicide agents, to include Agent Orange.  It is unclear to 
the Board, however, what type of skin disorder the veteran 
currently has, if any, and whether it qualifies as 
"chloracne or other acneform disease consistent with 
chloracne," as contemplated by 38 C.F.R. § 3.309(e).  The 
Board thus must obtain a VA medical opinion to determine the 
nature of the veteran's skin disease.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).    

In addition, even if the veteran's right ankle skin disorder 
does not qualify as a "chloracne or other acneform disease 
consistent with chloracne" for which presumptive service 
connection is available, he may still establish service 
connection on a direct basis.  That is, the fact that the 
veteran cannot substantiate a service connection claim based 
on the foregoing regulatory presumptive provisions under 38 
C.F.R. § 3.309(e) does not preclude him from establishing 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, the 
Board notes that although the veteran's service medical 
records do not indicate that he had any skin disease during 
service or upon his service discharge, post-service private 
medical records dated August 1978 and November 1978 reflect 
that he did have skin lesions (lumps) and swelling in the 
right ankle region.  In addition, in his May 2006 substantive 
appeal and his December 2007 videoconference hearing before 
the Board, the veteran described how this symptomatology 
occurs once every three to four years, as manifested by 
development of a rash on the inside of the ankle, which turns 
into bumps, becomes sore, and then disappears after three to 
four months.  See Board Hearing Transcript at 3, 5-7.  It is 
pertinent to note that, while the veteran, as a layman, is 
not competent to provide an opinion where the determinative 
issue involves medical causation or a medical diagnosis (see, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)), he 
is competent to describe observable and identifiable skin 
lesions.  See, e.g. Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, there is no 
reason shown to doubt his credibility.  

Finally, at his December 2007 videoconference hearing, the 
veteran specifically discussed having received treatment for 
his skin disease in the right ankle region  from a private 
physician, a Dr. Campbell in Scottsbluff, Nebraska, who he 
says diagnosed him with "erythema nodosa" in the 1980s.  
See Board Hearing Transcript at 4.  The record does not 
reflect that VA has made an attempt to secure said records, 
and therefore such development must occur.  38 C.F.R. 
§ 3.159(c)(2) (2007).  The veteran also testified at his 
January 2007 Decision Review Officer (DRO) hearing that he 
had received treatment from a private physician in Gering, 
Nebraska in 1972, but that he could not recall this 
physician's name.  See DRO Hearing Transcript at 5.  The 
AMC/RO contact the veteran and attempt to obtain more 
identifying information from the veteran relating to this 
latter putative medical  evidence.    
         
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should ask the veteran for 
any additional identifying information he 
may be able to provide, to include names, 
dates of treatment and locations of 
physicians or medical treatment 
facilities who have treated him for a 
skin disease, to include a skin disorder 
in the right ankle region, from the time 
of his 1972 service discharge to the 
present, to include from a private 
physician in Gering, Nebraska in 1972, 
and any medical records from Dr. Campbell 
of Scottsbluff, Nebraska from the 1980s.  
The AMC/RO should then acquire any such 
records after having received 
authorization and consent for release, 
and then associate these records with the 
claims file.

3. The veteran thereafter must be 
afforded a VA dermatological examination 
for the purpose of determining the nature 
and likely etiology of any skin diseases 
that may be present, to include recurrent 
skin lesions in the right ankle region.  

Given the nature of this disorder, 
characterized by the veteran as 
manifesting in flare-ups for months and 
then periods of dormancy, the AMC/RO 
should, to the extent possible, schedule 
the VA examination during an active 
flare-up period of the disorder.   

The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, the 
physical examination, any laboratory 
tests that are deemed necessary, the 
clinician is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any current skin disease may be 
characterized as "chloracne or 
other acneform disease consistent 
with chloracne?"

(b) If the clinician provides a 
negative answer to question (a), is 
it at least as likely as not (50 
percent or greater probability) that 
the veteran's current skin disease, 
to include his claimed recurrent 
skin lesions and scarring in the 
right ankle region, began during 
service or is causally linked to any 
incident of active duty, to include 
exposure to herbicide agents? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




